 

Exhibit 10.2

 

April 9, 2020

 

Mark Cosby

 

Dear Mark:

 

We are pleased to confirm the terms and conditions of your continued employment
with Michaels Stores, Inc. (the “Company”), as set forth in this letter
agreement (this “Agreement”). This Agreement is made and entered into and
effective as of the date hereof (the “Effective Date”), subject to approval by
the board of directors (the “Board”) of The Michaels Companies, Inc. (“Parent”).

 

1.             Positions.

 

(a)         Effective as of April 1, 2020 (the “Transition Date”), you will be
employed by the Company, on a full-time basis, as a Senior Advisor to the
Company. You agree to perform the duties of your position and such other duties
as may reasonably be assigned to you from time to time by the Chief Executive
Officer of the Company. While employed by the Company, you will devote your full
business time and your best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business interests of the Company and its
Affiliates and to the discharge of your duties and responsibilities for them.
For purposes of this Agreement, “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority, equity interest or
otherwise.

 

(b)        In addition, you will continue to serve as a director and/or officer
of Parent, the Company, and any of its Affiliates if so elected or appointed
from time to time for the remainder of your term as director and/or officer,
unless the Board requests your resignation, which you agree to provide. Your
compensation for your service on the Board following the Effective Date will be
in accordance with the director compensation policy of Parent, as in effect from
time to time; provided, however, that the earliest that you would be eligible to
receive any equity awards of Parent in respect of any post-employment service on
the Board would be as part of Parent’s regular annual grant practices for
members of the Board in March/April 2021.

 

2.             Term of Employment. Your employment hereunder will be at-will.
Either you or the Company may terminate your employment hereunder at any time
upon fifteen (15) days’ written notice; provided, however, that the Company may
terminate your employment at any time with no required notice for Cause. For
purposes of this Agreement, “Cause” shall have the meaning set forth for such
term in the 2014 Omnibus Long-Term Incentive Plan of Parent.

 

3.            Base Salary. You will receive a base salary during the term of
your employment hereunder at the rate of $450,000 per year, payable in
accordance with the Company’s regular payroll practices.

 



 

 

 

4.             Cash Incentive Bonus. In consideration for your services
hereunder, you will be entitled to a cash incentive bonus equal to $330,000 (the
“Cash Bonus”). Any portion of the Cash Bonus to which you may become entitled
will be pro-rated based on the number of days that you served as Senior Advisor
starting on the Effective Date and ending on the last day of fiscal 2020 and
will be paid to you at the time bonuses are paid to employees of the Company
generally under the Annual Incentive Plan. In the event your employment is
terminated by the Company for Cause, you will not be entitled to any portion of
the Cash Bonus.

 

5.             Option Exercise Period. The definition of “Qualifying
Termination” in Section 2(e) of the Amended & Restated Non-Statutory Stock
Option Agreement, as amended and restated on December 26, 2019, evidencing a
grant to you of 860,000 options to purchase Parent common stock on October 21,
2019, shall be revised in its entirety as follows:

 

“Qualifying Termination” means (i) a Qualifying Retirement or (ii) the
termination of the Optionee’s Employment as Senior Advisor to Michaels Stores,
Inc. for any reason other than by the Company or Michaels Stores, Inc. for Cause
(or in a circumstance where Cause exists).

 

6.             Benefit Plans. You will be eligible to participate in employee
benefit plans made available to employees of the Company generally from time to
time, subject to plan terms, generally applicable Company policies, and
applicable law. During the term of your employment hereunder, the Company shall
pay for or reimburse you for all reasonable, customary and necessary business
expenses incurred in the performance of your duties and responsibilities
hereunder, including reasonable expenses related to travel between the Company’s
headquarters and Boston, Massachusetts in accordance with Company policy, as in
effect from time to time, and subject to such reasonable substantiation and
documentation as may be specified by the Company from time to time. Following
the termination of your service with the Company hereunder, other than for
Cause, subject to your timely electing continued coverage of your group medical
and dental coverage under COBRA (“COBRA Coverage”) and signing an effective
release of claims in the form provided by the Company, the Company will pay you
a monthly cash amount for so long as you continue to receive COBRA Coverage from
the Company equal to (i) the Company-paid portion of the group medical and
dental plan premiums for your (and your spouse’s and dependents’ coverage, as
applicable) coverage immediately prior to your employment termination date,
pro-rated for each payroll period, multiplied by (ii) 130%. The foregoing
amounts shall be paid in accordance with the Company’s regular payroll
practices, commencing on the next regular payday that is at least five (5)
business days following the effective date of the release of claims.

 

7.             Prior Agreement. Your services as Chief Executive Officer
pursuant to the employment letter agreement entered into by and between you, the
Company, and Parent on February 28, 2019, as amended on October 21, 2019 and
December 26, 2019 shall cease as of the Effective Date (the “Prior Agreement”).
The Prior Agreement shall generally remain in effect; provided, however, that
you shall cease to service as Chief Executive Officer for all relevant purposes
under the Prior Agreement and all incentive equity awards of Parent that you
hold. In the event of any express conflict between the terms and conditions of
the Prior Agreement and this Agreement, this Agreement shall control.

 

By signing this Agreement, you give the Company and its Affiliates assurance
that you have not relied on any agreements or representations, express or
implied, with respect to your employment that are not set forth expressly in
this Agreement.

 

[Signature page to follow.]

 



-2-

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by you, as of the date first above written.

 

MARK COSBY THE COMPANY     /s/ Mark Cosby By: /s/ Ashley Buchanan     Name: 
Ashley Buchanan   Title: Chief Executive Officer

 



-3-

 